UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-182130 AVRA INC. (Exact name of registrant as specified in its charter) Nevada 36-4789798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3790 El Camino Real, Suite 291, Palo Alto, California (Address of principal executive offices) (Zip Code) 844-287-2462 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of September 14, 2015 Common stock, $0.00001 par value 63,397,067 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Avra Inc. July 31, 2015 Index Balance Sheets (unaudited) F–1 Statements of Operations (unaudited)F–2 Statements of Cash Flows (unaudited) F–3 Notes to the Financial Statements (unaudited)F–4 2 Avra Inc. Balance Sheets (Unaudited) July 31, 2015 January 31, 2015 ASSETS Current Assets Cash and cash equivalents $ 518 $19,579 Prepaid expenses 600 600 Total Current Assets 1,118 20,179 Property and equipment, net of depreciation of $nil and $6 – 2,128 Total Assets $ 1,118 $22,307 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $76,533 $30,489 Short-term debts 163,105 63,105 Stock payable 64,882 22,167 Due to related party 16,785 6,929 Total Current Liabilities 321,305 122,690 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 300,000,000 shares authorized, $0.00001 par value; 63,397,067 and 63,397,067 shares issued and outstanding, respectively 634 634 Additional paid-in capital 194,062 194,062 Accumulated deficit (514,883) (295,079) Total Stockholders’ Deficit (320,187) (100,383) Total Liabilities and Stockholders’ Deficit $1,118 $22,307 The accompanying notes are an integral part of these unaudited financial statements. F-1 Avra Inc. Statements of Operations (Unaudited) For the Three Months Ended July 31, 2015 For the Three Months Ended July 31, 2014 For the Six Months Ended July 31, 2015 For the Six Months Ended July 31, 2014 Operating expenses General and administrative $12,457 $4,766 $37,945 $ 7,249 Professional fees 85,940 10,463 175,993 20,655 Impairment loss on fixed assets – – 1,061 – Total operating expenses 98,397 15,229 214,999 27,904 Other income (expense) Foreign exchange gain (loss) 165 (14) 56 (38) Interest expense (2,925) (1,046) (4,861) (1,843) Total other expense (2,760) (1,060) (4,805) (1,881) Net Loss $(101,157) $(16,289) $ (219,804) $(29,785) Net Loss Per Common Share – Basic and Diluted $ (0.00) $(0.00) $(0.00) $(0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 63,397,067 62,397,067 63,397,067 62,397,067 The accompanying notes are an integral part of these unaudited financial statements. F-2 Avra Inc. Statements of Cash Flows (Unaudited) For the Six Months Ended July 31, 2015 For the Six Months Ended July 31, 2014 Cash Flows from Operating Activities Net loss $(219,804) $(29,785) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation 42,715 – Impairment loss on fixed assets 1,061 – Changes in operating assets and liabilities: Accounts payable and accrued liabilities 46,044 11,581 Net Cash Used in Operating Activities (129,984) (18,204) Cash Flows from Financing Activities Proceeds from short-term debts 100,000 16,500 Proceeds from related party advances 10,923 633 Net Cash Provided by Financing Activities 110,923 17,133 Change in Cash (19,061) (1,071) Cash - Beginning of Period 19,579 1,071 Cash - End of Period $518 $– Supplementary Information: Interest paid $ – $– Income taxes paid $– $– The accompanying notes are an integral part of these unaudited financial statements. F-3 Avra, Inc. Notes to the Financial Statements (Unaudited) 1.
